Case 1:20-cv-00060-TSK Document 1-1 Filed 03/31/20 Page 1of8 PagélID #: 5

BEILED [z/ib020.1:27PM
“0C-04 ade ok

“Stiga Lenin

    
   

SUMMONS

IN THE CIRCUIT COURT OF BRAXTON COUNTY, WEST VIRGINIA

WILLIAM JEFFREY SIMMONS,

Plaintiff,

CIVIL ACTION NO, 20-C-05
HONORABLE: RICHARD FACEMIRE

RALPH B. FRIEND, JR, and
KTL TRUCKING, INC., .
pee
Defendants. | rer 5
1

a

a

Bats red

To: KTL TRUCKING, INC,
168 Hillcrest Drive
Lake Lynn, PA 15451

s

: Pons

4
wi
ead
~ oF
oo ve a o34

oe
IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hergby 'Sunimoned and

required to serve upon Jennifer D, Roush, Plaintiff's attorney, whose address is Post Office Box 3842

 

Charleston, West Virginia 25338, an enswer, including any related counterclaim you may have, to the
Complaint filed against you, along with the “Plaintiff's First Set of Interrogatorics and Requests
for Production of Documents Directed to Defendant KTL Trucking, Inc.” in the above-styled civil
action, a true copy of which is herewith delivered to you. You are required to serve your answer to the
Complaint within thirty (30) days after service of this summons upon you, exclusive of the day of
service, If you fail to do so, judgment by default will be taken against you for the relief demanded in
the Complaint, and you will be thereafter barred from asserting in another action any claim you may
have which must be asserted by counterclaim in the abave-styled civil action. The attached discovery

requests contain the information about when and how your responses to those requests may be made.

Dated:

 

 

Clerk of Court

By:

 

EXHIBIT

 
Case 1:20-cv-00060-TSK Document 1-1 Filed 03/31/20 (Page 2 of 8 PagelD #: 6
B-FILED | 2/7/20203:37FM
 GGH04-20206025
Braxton Couhty Cl

      

IN THE CIRCUIT COURT OF BRAXTON COUNTY, WEST VIRGINIA

WILLIAM JEFFREY SIMMONS,

 

Platotiff,
v, CIVIL ACTION NO.:
HONORABLE:
RALPH B, FRIEND, JR. and
KTL TRUCKING, INC,
Defendants.
COMPLAINT

Now cores the Plaintiff, William Jeffrey Simmons, by and through his counsel, Farmer,
Cline & Campbell, PLLC, and hereby states the following for his Compiaint.
PARTIES AND JURISDICTION

1 The Plaintiff, William Jeffrey Simmons (“Mr. Simmons”), ts a resident of Birch

River, Nicholas County, West Virginia.

2. Defendant Ralph B. Friend, Jr. (“Defendant Friend”) is, upon information and belief,

a resident of Fairchance, Fayette County, Pennsylvania.

3. Defendant KTL Trucking, Inc. (“Defendant KTL”} is, upon information and belief,
a Pennsylvania corporation, with its principal place of business located in Pennsy!vania.

4, Defendant KTL is an interstate motor carrier.

5. Defendant KTL is registered with the U.S. Department of Transportation under U.S,

D.O.T, Number 1462235,
Case 1:20-cv-00060;TSK Document 1-1 Filed 03/31/20 Page 3 of 8 PagelD #: 7

6. Pursuant to West Virginia Code §§ $6-3-3] and 56-3-33, this Court has jurisdiction
over the parties and claims asserted in.this matter as Defendant Friend caused a tortious injury while
operating a commercial motor vehicle in West Virginia and waile acting as an agent of Defendant
KTI..

7. Pursuant to West Virginia Code § 56-1-1, Braxton County is an appropriate venue
for this action as, upon information and belief, Defendant KTL does not have any principal offices
in West Virginia or any officers or presidents that reside in West Virginia, and it is the loeation
where the collision occurred and the cause of action arose,

COUNT I
NEGLIGENCE / RECKLESSNESS / VICARIOUS LIABILITY

&, Mr. Simmons incorporates, by reference, al] preceding allegations contained within
this Complaint.

9. On or abou February 20, 2018, Mr. Simmons was a passenger in a 2017 Chevrolet
commercial truck (“Chevy Truck”), operated by his co-worker, Allen Junior Workman.

30. The Chevy Track was traveling on the soutbbound entrance ramp of Interstate 79, at
or near mile marker 57 of Interstate 79, in Braxton County, West Virginia.

11, At or around thal same time, Defendant Friend was operating a 2000 Peterbilt
Tractor-trailer (“Log Truck”), traveling on Interstate 79 southbound exit ramp, at or near mile marker

57 of Interstate 79, in Braxton County, West Virginia.

12 The Log Truck operated by Defendant Friend was loaded with logs.

wee

13. As Defendant Friend rounded the corner te merge onto U.S, Route 19, he lest contro!

of the Log Truck, causing the Log Truck to turn-on ils side and the logs to fall inte the roadway,
Case 1:20-cv-00060-TSK Document 1-1 Filed 03/31/20 ,Page 4 of 8 PagelD # 8

14. Atoraround the same time the Log Truck overturned, the Chevy Truck was traveling
past the Log Truck in the opposite direction.

15, Asaresult of Defendant Friend’s negligent, careless, and/or reckless conduct, the
logs that fell from the Log Truck struck the Chevy Truck in which Mr, Simmons was a passenger.

16. At the time of the subject collision, Defendant Friend held a commercial driver’s
license (“CDL”) issued by the Commonweaith of Pennsylvania.

17. Upon information and belief, at all times relevant to this Complaint, Defendant Friend
was acting within the course and scope of his employment and/or agency with Defendant RTL.

18. Defendant KTL is vicariqusly liable pursuant to the theories of principal/agency and
respondeat superior for all wrongful actions and omissions that were committed by its
agent/empioyse, Delendant Friend.

19, Asa direct and proximate result of the Defendants’ negligent, vareless, and/or
reckless conduct and the collision desoribed above, Mr, Simmons suffered injuries to his body for
which he has and/or will continue to experience and/or incur:

(a) medical expenses;

(b) lost wages:

(b) pain and suffering;

(ce) physical limitations,

(d} diminished capacity to enjoy life,

(@) annoyance and inconvenience; and
Case 1:20-cv-00060-TSK Document 1-1 Filed 03/31/20 Page 5 of 8 PagelD # 9

ey) other consequences and damages associated with his injuries as may be
specified as this action progresses.

COUNT I
PRIMA FACIE NEGLIGENCE
20, Mr. Simmons incorporates, by reference, all preceding allegations contained within
this Complaint.
21, In addition to those instances of negligence set forth elsewhere in this Complaint,

Defendant Friend was negligent in at least the following specific ways:

a. Driving too fast for conditions;

b, Failing to keep his vehicle under control;

c. Driving his vehicle in reckless disregard for the safety of other people on the
road,

d. Failing to adhere to safe driving principles expected of professional truck

drivers with commercial driver’s licenses, including, but not limited to,
failing to adjust his speed when approaching and/or going around a curve;

g, Failing to operate his tractor-trailer in a safe and prudent manner in view of
the conditions that existed al the time of the collision; and

f. Otherwise failing to use that degree of care and caution thal a reasonable and
prudent person would have exercised under the same or similar
circumstances,

22, At the time of the collision, Defendant Friend was operating a commercial motor
vehicle in interstate commerce and was subject to the Federal Motor Carrier Safety Regulations.
23. Atthe time of the subject collision, Defendant Friend was also subject to the laws of

the State of West Virginia governing the operation of interstate commercial motor vehicles on West

Virginia’s public roadways,
Case 1:20-cv-00060-TSK Document 1-1 Filed 03/31/20 (Page 6 of 8 PagelD #: 10

24, Defendant Friend was negligent per se in that he violated Federat Motor Carrier
Safety Regulations and various rules of the road as incorporated into the taws and regulations of
West Virginia.

25, Defendant Friend, as an operator of a commercial vehicle on a public roadway in
West Virginia, owed a duty to the general public, and in particular to Mr, Workman, to obey all State
and Federal laws and regulations with regard to acting as a motor carrier and operating a commercial
motor vehicle,

26. = In addition to other duties of Defendant Friend set forth in this Complaint, pursuant
to West Virginia Code § 17C-6-1, Defendant Friend was required to maintain conirol of the Log
Truck, and to operate the Log Truck at a reasonable and prudent speed under the circumstances,

27. Defendant Friend violated the requirements of West Virginia Cade § 17C-6-1, by
failing to maintain contro! of the Log Truck, causing it to overturn in the roadway.

28. Defendant Friend’s negligent conduct and violations of the iaw and regulations
proximately caused the collision and Mr. Workman’s injuries and damages, as set forth above.

29. - Defendant Friend’s conduct constitutes prima facie evidence of negligence and is
actionable,

30, Defendant KTL is vicariously liable pursuant to the theories of principal/agency and
respondeat superior for all wrongful actions and omissions that were committed by its
ageni/employee, Defendant Friend.

WHEREFORE, the Plaintiff, William Jeffrey Simmons, requests that he be awarded

judgment against the Defendants, Ralph B. Friend, Jr. and KTL Trucking, Inc., for the following:
Case 1:20-cv-00060-TSK Document 1-1 Filed 03/31/20 Page 7 of 8 PagelD #: 11

(a)
(b)

(c)
(d)

(e)

compensatory damages in an amount to be determined by a jury;

punitive damages, to the extent that the Defendants’ conduct warrants such
damages;

pre and post judgment interest, as allowed by law;

attorneys’ fees, costs and expenses incurred in connection with this action;
and

such other and further relief as the Court deems just and appropriate under
the circumstances.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE

WILLIAM JEFFREY SIMMONS,
Plaintiff,

By Counsel:

YA D Thaw

ROBERT D/CLINE, IR (W.Va. State Bat No. 755)
ROBERT AMAMPBELL (W.Va. State Bar No. 6052)
R. CHAD DUFFIELD (W.Va. State Bar No. 9583)
JENNIFER D, ROUSH (W.Va, State Bar No. 11165)
FARMER, CLINE & CAMPBELL, PLLC

746 Myrtle Road (253 14)

Post Office Box 3842

Charlesion, West Virginia 25338

(304) 346-5990
Case 1:20-cv-00060-TSK Document 1-1 Filed 03/31/20 Page 8 of 8 PagelD #: 12

     

Office of the Secretary of State ! EE Sie
Building 1 Suite 157-K if MEST

 

4900 Kanawha Blvd E.
Charleston, WV 25305

 

USPS CERTIFIED MAIL™

Mac Warner
Secretary of State
State of West Virginia

; Phone: 304-558-6000
9244 8901 1261 3440 0002 6907 52 886-767-8683

Visit us online:
WWW.Wwvsas8.com

 

KTL TRUCKING INC,
168 HILLCREST DRIVE
LAKE LYNN, PA 15451

Contrel Number: 256162

Defendant: KTL TRUCKING INC. County: Braxton
168 HILLCREST DRIVE |
LAKE LYNN, PA 15451 US Civil Action: 20-C-5

Certified Number: 92148901125134100002690752
Service Date: 3/17/2020

lam enclosing:
1 interrogatories, 1 request for production, 1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, | have accepted
service of process in the name and on behalf of your unauthorized foreign corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your unauthorized foreign corporation as your attorney-in-fact. Please address any
questions about this document directly to the court or the plaintiff's attorney, shown in the enclosed paper, not to the
Secretary of State's office.

Sincerely,

Pe Herren

Mac Warner
Secretary of State
